Citation Nr: 0721073	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-17 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1989 to 
March 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which found that the veteran had submitted new and 
material evidence to reopen the service connection claim for 
PTSD, but denied the claim on the merits.  The claims file 
subsequently was transferred to the RO in Cheyenne, Wyoming.  

In April 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Board videoconference hearing 
at the RO.  A transcript of the hearing is of record.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an April 2003 
RO decision.

2.  Evidence received since the April 2003 RO decision is not 
cumulative or redundant of previously submitted evidence, and 
raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

Evidence added to the record since the April 2003 RO decision 
is new and material and the claim of entitlement to service 
connection for PTSD is reopened. 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 
20.1103 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection for 
PTSD, any error by VA in complying with the requirements of 
VCAA is harmless.  As noted above, the underlying claim of 
service connection is being REMANDED to the AMC for further 
development.




Analysis

As noted in the Introduction, the RO reopened the veteran's 
previously denied claim of service connection for PTSD, and 
denied that claim on the merits.  However, irrespective of 
the RO's action, the Board must also decide whether the 
veteran has submitted new and material evidence to reopen the 
claim of service connection for PTSD.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996)

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA. 
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

Effective August 29, 2001, the provisions of 38 C.F.R. § 
3.156 were amended, and the standard for finding new and 
material evidence has changed as a result.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a) (2005)).  Because the appellant's claim was received 
after August 2001, this amendment is applicable to the 
present appeal.  66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).  Accordingly, the Board will proceed to determine 
whether new and material evidence has been submitted to 
reopen the veteran's claims for service connection in this 
matter under the current version of 38 C.F.R. § 3.156(a).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance. Id. at 284.

The RO originally denied service connection for PTSD in April 
2003, on the basis that there was no evidence of a present 
diagnosis or that this condition was incurred in service.  
The veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103.  

Evidence received since the 2003 rating decision consists of 
VA medical records dated from October 2002 to October 2005, 
which include multiple diagnoses of PTSD related to the 
veteran's reports of in-service stressors.  The veteran also 
testified at an April 2007 Board hearing, providing more 
details regarding the in-service events and submitted 
statements from his parents that they witnessed behavior 
changes in the veteran after service. 

This evidence is new, as it was not previously considered by 
the RO.  The evidence also is material, as it raises a 
reasonable possibility of substantiating the service 
connection claim for PTSD.  Specifically, the VA medical 
records show current diagnoses of PTSD related to the 
veteran's reported stressors and the veteran provided 
testimony and supporting statements from his parents 
regarding the in-service events and behavior changes after 
service.  As mentioned, in terms of reopening the claim, the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Thus, this 
information constitutes new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a); and the service connection 
claim for PTSD is reopened. 38 U.S.C.A. § 5108.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD, and to this extent 
only, the claim is granted.


REMAND

The veteran seeks service connection for PTSD due to a 
personal assault in service.  In statements and testimony, he 
indicated that in July 1990 during a night of heavy drinking, 
he was raped by one of his platoon mates.  He stated that 
another platoon mate walked in while this was happening and 
reported what he saw to the First Sergeant.  The veteran 
stated that he was questioned but had no clear memory other 
than waking up naked and that he was sent home on leave for 
hardship.  He indicated that it was not until several years 
later in 1995 that he started to recall what had happened.  
He stated that the name of the platoon mate who raped him was 
SPC Armstrong and that this individual was discharged in 
September 1990 because of his conduct, though no formal 
charges were brought against him for the rape.  He stated 
that the name of the individual who witnessed and reported 
the rape was PFC Jones.  He also mentioned that he described 
some of the details of the assault during a background 
investigation for Top Secret clearance a few months later.  

The service medical records show the veteran was referred for 
mental health treatment in July 1990 and that his primary 
problem was stress management.  Personnel records show that a 
special background investigation was conducted from October 
1990 to November 1990 for Top Secret clearance but the 
records for this investigation are not included.  A November 
1990 performance test notes that the veteran had potential 
weakness on tasks involved in performing his duties as a 
Single Channel Radio Operator.  Statements from his parents 
also were submitted that attest to the veteran's change in 
behavior after service, including his being sad, short-
tempered, without self-confidence, energy or desire to go 
about daily tasks, and wanting to be away from family and 
crowds.

After service, VA medical records dated from October 2002 to 
October 2005 show multiple diagnoses of PTSD, some of which 
are shown with the veteran's reports of sexual assault in 
service.  It also is worth mentioning that some of the 
records note that the veteran suffered from depression since 
childhood.  

The veteran has provided testimony regarding the time, 
location, and names of individuals involved in the alleged 
in-service assault, and he has also provided supporting 
statements from his parents regarding his behavior changes.  
VA medical records also show diagnoses of PTSD based on the 
veteran's reports.  

VA, however, has not exhausted all attempts to verify the 
veteran's in-service stressors.  Specifically, VA did not 
contact the United States Army and Joint Services Records 
Research Center (JSRRC) (formerly the United States Armed 
Services Center for Research of Unit Records) in attempts to 
obtain any records of investigations into the in-service 
assault involving SPC Armstrong and PFC Jones, or any 
relevant records from the veteran's Top Secret clearance 
background investigation in November 1990.  The veteran 
stated that he was assigned to the 4th Pltn. BCo 501 MI Btln 
201 MI Brigade in Fort Lewis, Washington, during the time of 
the assault in July 1990.  Personnel records show the 
Certification of Clearance and/or Security Determination for 
Top Secret clearance was conducted from October 1990 to 
November 1990 by the USA Central Personnel Security Clearance 
Facility (CCF) in Fort George G. Meade, Maryland 20755-5250.  

Although the veteran has reported that SPC Armstrong did not 
face formal charges for the rape, the veteran has indicated 
that the incident was reported to his First Sergeant at the 
time, and that it was also discussed during his Top Secret 
clearance background investigation.  The information 
discussed above is sufficient to attempt to obtain 
corroborating evidence of the alleged stressors.



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should prepare a summary 
of the veteran's claimed stressor while 
attached to the 4th Pltn. BCo 501 MI Btln 
201 MI Brigade in Fort Lewis, Washington, 
and send this, a copy of this remand, and 
all associated documents to the JSRRC, 
Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, VA, 22315-
3802, for verification.  Specifically, 
the agency should be asked to verify the 
following:

a)  Any investigations or reports 
regarding a sexual assault on the veteran 
in July 1990 by a SPC Armstrong, which 
was noted to have been reported by a PFC 
Jones to the First Sergeant.

b)  Any information involving the veteran 
being sent home on leave for hardship in 
July 1990. 

c)  Any information involving a September 
1990 discharge of SPC Armstrong due to 
his conduct.  

The agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressor.  If the 
agency is unable to provide information 
regarding the stressor alleged by the 
veteran, it should provide specific 
confirmation of that fact.

2.  The AMC/RO should also contact the 
USA Central Personnel Security Clearance 
Facility (CCF) in Fort George G. Meade, 
Maryland 20755-5250 in efforts to obtain 
any supporting documentation surrounding 
the Certification of Clearance and/or 
Security Determination for Top Secret 
clearance that was given to the veteran 
in November 1990.  Specifically, the 
AMC/RO should request any documentation 
that was made about reports of a sexual 
assault in July 1990. 

If the facility is unable to provide 
information regarding the stressor 
alleged by the veteran, it should provide 
specific confirmation of that fact.

3.  When the AMC/RO is satisfied that the 
record is complete, the AMC/RO should 
readjudicate the issue on appeal.  If the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


